DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/807,553, filed on 12/5/2017.
Election/Restrictions
Applicant's election with traverse of Species I, Figures 2-4, in the reply filed on 9/23/2020 is acknowledged.  The traversal is on the ground(s) that there “should be no undue burden on the Examiner to consider all claims in the single application.”  Remarks at 1.  This is not found persuasive because each species of the mutually exclusive characteristics, see in page 2 of the election requirement filed on 8/19/2020, require a different field of search e.g. employing different search queries.  See MPEP § 808.02.  The requirement is still deemed proper and is therefore made FINAL.  Claims 7-8 and 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retractable member being “inserted into” the coupling flange as recited by claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
Claim Objections
Claims 1, 5, and 16-18 are objected to because of the following informalities:  
Claim 1 recites motion (i) that “pulling the ring hanger of the retractable member causes the retractable member to move from an initial first position . . . to a second position. . . .” (emphasis) in lines 19-21; and then further recites motion (ii) that “pulling the ring hanger of the retractable member causes the retractable member to move from the second position . . . to the first position. . . .” (emphasis) in lines 24-26.  Both motion (i) and (ii) recite a “pulling” action even though they respectively describe moving the retractable member in opposing directions.  To better clarify that that motions (i) and (ii) have opposite directions relative to one another, as is supported by at least FIG. 3-4 in the instant specification, it appears that motion (ii) should recite - - pushing the ring hanger of the retractable member causes the retractable member to move from the second position . . . to the first position. . . . - - (emphasis). 
Claim 5 recites “the retractable member is inserted into and confined to the coupling flange of the body shell by pulling the ring hanger of the retractable member and moving the retractable member from the second position of the extendible segment of the screw to the first position of the extendible segment of the screw” (emphasis).  This recitation describes a motion akin to that of “motion (ii)” cited above regarding the objection to claim 1. To better clarify that that motions (i) and (ii) have opposite directions pushing the ring hanger of the retractable member causes the retractable member to move from the second position . . . to the first position. . . . - - (emphasis).
Claims 16, 17, and 18 appears that they should be renumbered to become claims 14, 15 and 16, respectively. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation “the retractable member is inserted into and confined to the coupling flange of the body shell” in lines 3-4.  Nowhere in the original specification does it disclose or suggest that the retractable member is “inserted into” the coupling flange.  At best, FIG. 3 illustrates the retractable member 50 being disposed within the accommodation chamber 21 and “confined” to the coupling flange 28 insofar as it is abutted against the coupling flange 28.  However, it does not reasonably disclose that the retractable member 50 is “inserted into” the coupling flange 28.  As such, the claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nien et al. (U.S. P.G. Publication No. 2017/0022754 A1; “Nien”).
Nien discloses:
Regarding claim 1:
A slat angle adjustment mechanism (100) adapted for use with a Venetian blind (¶ [0005]), comprising: 
a body shell (10) having an accommodation chamber (¶ [0028], “case 10 includes two sub-cases 12, 14 made of plastic, wherein the sub-cases are combined to form a chamber therebetween”),
 a first through hole (10a), a second through hole (12c) and a stop portion (12b), the first through hole being in communication with the accommodation chamber (¶ [0028], “a second opening 10a is formed on a bottom of the combined sub-cases 12, 14, wherein the second opening 10a also communicates with the chamber”),  the second through hole penetrating a body of the body shell and being in communication with the accommodation chamber, thus achieving communication between the first through hole and the second through hole (¶ [0028], “a lateral bore 12c (14c) are integrally formed on each of the sub-cases, wherein the first opening 12a (14a) and the lateral bore 12c (14c) communicate with the chamber”),

a transmission unit (16, 18, 22) received in the accommodation chamber of the body shell (¶ [0029]) and comprising a transmission gear set (16, 18) and an retractable member (22) connected to the transmission gear set, the transmission gear set having a gear (18) and a screw (16) meshing with the gear, the gear having a position-limiting hole (18b), the position-limiting hole corresponding in position to the second through hole of the body shell, with the retractable member connected to an extendible segment (16a) of the screw and undergoing reciprocating motion along the extendible segment of the screw (¶ [0031], “connector 22 could smoothly fit around the engaging portion 16a with the receiving hole 22 after the first end 22a passes through the second opening 10a of the case”; the retractable member 22 is inherently capable of undergoing reciprocating motion along the segment 16a of the screw owing to its “smooth” connection therewith and the axial allowance/play illustrated at S and 22d in FIG. A below; Nien inherently possesses this functionally defined limitation, see MPEP § 2114, 2112), the retractable member having a ring hanger (26) and a limiting portion (at 22d, 22e), the limiting portion being formed by sinking a body of the retractable member inward and radially (portion 22d, 22e is radially thinner than portion at 22a, see in FIG. 2, 4); 
wherein pulling the ring hanger of the retractable member causes the retractable member to move from an initial first position of the extendible segment of the screw (the initial position being one in which the retractable member 22 is positioned in the up-most positioned e.g. abut against coupling flange portion C1 as annotated in FIG. A below) to a second position of the extendible segment of the screw (see the position of the retractable member 22 as illustrated in FIG. 4, the position being the lowest position in 
Regarding claim 2:
The slat angle adjustment mechanism of claim 1, wherein a stop flange (22a) is disposed at an end of the retractable member and positioned distal to the ring hanger (see portion 22a being distal from portion 22b in FIG. 2), the stop flange being formed by extending the body of the retractable member radially and outward such that the limiting portion is disposed between the stop flange and the ring hanger (see portion 22d, 22e being axially between portions 22a and element 26 in at least FIG. 2), wherein pulling the ring hanger of the retractable member causes the retractable member to move from the initial first position of the extendible segment of the screw to the second position of the extendible segment of the screw (¶ [0031], “connector 22 could smoothly fit around the engaging portion 16a with the receiving hole 22 after the first end 22a passes through the second opening 10a of the case”; the retractable member 22 is inherently capable of undergoing reciprocating motion along the segment 16a of the screw owing to its “smooth” connection therewith and the axial allowance/play illustrated at S and 22d in FIG. A below; 
Regarding claim 3:
The slat angle adjustment mechanism of claim 2, wherein the retractable member is a sleeve for fitting around the extendible segment of the screw (via hole 22c; ¶ [0031]).
Regarding claim 5:
The slat angle adjustment mechanism of claim 4, wherein the body shell further has an coupling flange (C1, C2; FIG. A below) positioned proximate to the screw of the transmission gear set such that the stop flange of the retractable member is inserted into and confined to the coupling flange of the body shell by pulling the ring hanger of the retractable member and moving the retractable member from the second position of the extendible segment of the screw to the first position of the extendible segment of the screw (applying an upward force upon the ring hanger 26 would help bring the stop flange 22a to be placed radially within coupling flange portion C2 and axially engage coupling flange portion C1, see in FIG. A below, thereby causing it to become “inserted into and confined” to the coupling flange C1, C2; Nien inherently possesses this functionally defined limitation, see MPEP § 2114, 2112, 2125). 
Regarding claim 6:
The slat angle adjustment mechanism of claim 5, wherein the coupling flange extends radially and inward from the enclosing wall of the accommodation chamber (coupling flange portion C1 extends inward from wall portion W as seen in FIG. A below).
Regarding claims 9-13, 16:
The slat angle adjustment mechanism of claims 1-6, wherein the limiting portion of the retractable member of the transmission unit has a shoulder surface (the axial underside of portion 22a), and pulling the ring hanger of the retractable member causes the retractable member to move from the initial first position of the extendible segment of the screw (the initial position being one in which the retractable member 22 is positioned in the up-most positioned e.g. abut against coupling flange portion C1 as annotated in FIG. A below) to the second position of the extendible segment of the screw (see the 
allows the at least one rib of the stop portion of the body shell to be confined to the limiting portion of the retractable member, and allows a terminal end of the at least one rib of the stop portion to be stopped at the shoulder surface of the limiting portion (¶ [0032], “[o]nce the connector 22 and the worm 16 are engaged together, each of the stop members 12b (14b) would return to its original status, and has an end thereof extending into the circular slot 22d”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nien
Regarding claim 4, Nien teaches all the limitations of claims 3 and 7, supra, including the retractable member having a hole (22c) with a cross section matching a cross section of the extendible segment of the screw (¶ [0031], “a wall of the receiving hole 22c also has an undulating surface corresponding to the engaging portion 16a. . . .the engaging portion 16 and the receiving hole 22c are engaged together with their non-circular surfaces, so that the worm 16 and the connector 22 could be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross sections of Nien to be linear, cross-shaped, triangular or polygonal, as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the cross sections being linear, cross-shaped, triangular, or polygonal, is significant.  Paragraph [0030] in the original disclosure states that “[t]he cross-section of the extendible segment 431 is cross-shaped, but may also be linear, triangular or polygonal, and thus the present disclosure is not limited thereto” indicating that such shapes are optional/interchangeable.  However, nowhere in the disclosure does it disclose or suggest that these shapes are significant.  As such, this limitation does not amount to a patentable difference.

	
	
	






Appendix

    PNG
    media_image1.png
    715
    555
    media_image1.png
    Greyscale

FIGURE A: View of Nien

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656